06/03/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 19-0122
                                   _________________



IN THE MATTER OF:

R.R.S., and A.D.S.,                                                ORDER

             Youths in Need of Care.


                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jon A. Oldenburg, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                 Laurie McKinnon
                                                                        Justice, Montana Supreme Court
                                                                                   June 3 2020